                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JACQUELINE M. RUTHERFORD, et al.,                 *
                                                  *
                      Plaintiffs,                 *
v.                                                *           Civil Case No. SAG-18-2475
                                                  *
NATIONWIDE AFFINITY INS. CO.,                     *
                                                  *
                      Defendant.                  *
                                                  *
*      *       *       *       *      *   *   *    *                 *        *      *       *
                                    MEMORANDUM OPINION

       Plaintiffs Jacqueline Rutherford, individually and as personal representative of the estate

of Curtis Rutherford, Sr., Curtis Rutherford Jr., and Willadean Fischbach (collectively “Plaintiffs”)

brought this action against Defendant Nationwide Affinity Insurance Company (“Nationwide”)

seeking a declaratory judgment relating to Nationwide’s liability under an uninsured

motorist/underinsured motorist (“UM/UIM”) policy.          ECF 1.       The parties have filed four

dispositive motions: the Rutherford Plaintiffs have filed a Motion for Summary Judgment, ECF

27, to which Nationwide has filed a cross-Motion for Summary Judgment, ECF 37; and Plaintiff

Fischbach has filed a separate Motion for Summary Judgment, ECF 26, to which Nationwide has

also filed a cross-Motion for Summary Judgment, ECF 38. I have reviewed those filings, the

associated oppositions and replies, and the surreply filed by the Rutherford Plaintiffs. ECF 39, 43,

49, 52. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth

below, Nationwide’s cross-Motion as to the Rutherford Plaintiffs will be granted, Plaintiff

Fischbach’s motion and Nationwide’s cross-Motion as to Fischbach will be granted in part and

denied in part, and the Rutherford Plaintiffs’ Motion will be denied.
I.      FACTUAL BACKGROUND

        This case arises out of a tragic motor vehicle accident resulting in the death of Curtis D.

Rutherford, Sr. (“the Decedent”). The facts underlying the accident are uncontested for purposes

of this motion. On December 3, 2014, two Ford Mustangs engaged in an unlawful high-speed

street race on Quarterfield Road in Anne Arundel County, Maryland. ECF 27-6, 27-7, 27-8. One

of the Mustangs, driven by John Hayes, IV, lost control, crossed over the center line, and collided

with a 1983 Oldsmobile Cutlass being driven by the Decedent. Id. The Decedent, who was the sole

occupant of his vehicle, died of his injuries. See, e.g., ECF 27-8 at 7.

        The other Mustang, which was green in color, did not collide with the Decedent’s vehicle

during the race, and left the scene (“the phantom vehicle”). See ECF 1 at 4. Despite subsequent

investigation, the identity of the driver of the phantom vehicle remains unknown. Plaintiffs’

federal lawsuit against the sole identified driver, Hayes, is stayed pending resolution of this case.1

See Rutherford v. Hayes, Civil No. ADC-17-0622.

        On December 2, 2014, the day before the fatal accident, Jacqueline Rutherford (“Mrs.

Rutherford”), the Decedent’s wife, appeared in person, paid a premium, and signed documentation

(“the binder documents”) to establish automobile liability coverage with Nationwide (“the

Rutherford policy”). ECF 27-12. The Rutherford policy includes UM/UIM coverage with per

person limits of $100,000, and per occurrence limits of $300,000. ECF 27-9 at 2 (Answer 4). The




1
  Hayes has automobile insurance through Progressive Insurance (“the Hayes/Progressive policy”), with a
coverage limit of just $50,000. ECF 27-9 at 2 (Answer 4). This Court need not determine how the proceeds
of that policy will be considered in conjunction with the UM/UIM policy discussed herein, in the event of
an eventual verdict in favor of Plaintiffs in their case against Hayes. This Court notes that Nationwide and
Fischbach agree that the UM/UIM policy will provide “gap coverage” between its policy limits, as
determined by this Court, and the amount tendered under the Hayes/Progressive policy. See ECF 26-1 at
10 (stating John Hayes IV had a policy with Progressive that provided $50,000 in liability coverage to
Plaintiffs); ECF 38 at 6. The Rutherford Plaintiffs declined to dispute, or address, any appropriate offsets
from the Hayes/Progressive policy. ECF 27-1 at 11 n.11.

                                                     2
named insureds on the Rutherford policy include Mrs. Rutherford, the Decedent, and Curtis

Rutherford, Jr. (the Decedent’s son). ECF 27-9 at 3 (Answer 7(a)); ECF 27-11 at 59. Willadean

Fischbach (the Decedent’s mother) is not a named insured under the Rutherford policy. Id. Mrs.

Rutherford did not receive the formal written policy from Nationwide prior to the deadly accident

on December 3, 2014. ECF 27-1 at 7–8.

II.    LEGAL STANDARD FOR SUMMARY JUDGMENT AND DECLARATORY
       JUDGMENT

       Rule 56(a) of the Federal Rules of Civil Procedure states that the court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears the burden of showing that there is no genuine dispute of material facts. See Casey v. Geek

Squad, 823 F. Supp. 2d 334, 348 (D. Md. 2011). If the moving party establishes that there is no

evidence to support the non-movant’s case, the burden then shifts to the non-movant to proffer

specific facts to show a genuine issue exists for trial. Id. The non-movant must provide enough

admissible evidence to “carry the burden of proof at trial.” Id. at 349 (quoting Mitchell v. Data

Gen. Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993)). The mere existence of a scintilla of evidence

in support of the non-movant’s position is insufficient; rather, there must be evidence on which

the jury could reasonably find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

252 (1986). Moreover, a genuine issue of material fact cannot rest on “mere speculation, or

building one inference upon another.” Casey, 823 F. Supp. 2d at 349. Additionally, summary

judgment shall be warranted if the non-moving party fails to provide evidence that establishes an

essential element of the case. The non-movant “must produce competent evidence on each element

of his or her claim.” Miskin v. Baxter Healthcare Corp., 107 F. Supp. 2d 669, 671 (D. Md. 1999).

If the non-movant fails to do so, “there can be no genuine issue as to any material fact,” because


                                                3
the failure to prove an essential element of the case “necessarily renders all other facts immaterial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); see also Casey, 823 F. Supp. 2d at 348-49.

In ruling on a motion for summary judgment, a court must view the facts and inferences “in the

light most favorable to the party opposing the motion.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587-88 (1986).

       The parties to this action seek competing declaratory judgments. A federal district court

can issue a declaratory judgment where the relief sought “(i) will serve a useful purpose in

clarifying and settling the legal relations in issue; and (ii) will terminate and afford relief from the

uncertainty, insecurity, and controversy giving rise to the proceeding.” Continental Cas. Co. v.

Fuscardo, 35 F.3d 963, 966 (4th Cir. 1994) (citations omitted). Concrete insurance coverage

disputes, such as those presented in the instant case, can be appropriate for such adjudication. See

id.

III.   ANALYSIS

       A brief summary of the parties’ respective legal positions is useful at the outset. Nationwide

concedes that it owes $100,000 in UM/UIM coverage, representing the total per person policy

limit under the Rutherford policy, which Nationwide submits will be reduced by the $50,000

available from the Hayes/Progressive policy, for a total of $50,000 in new coverage. ECF 37 ¶ 4.

In Nationwide’s view, only the insured Plaintiffs should be entitled to share in the proceeds of the

UM/UIM policy, so Fischbach’s claim should be excluded. ECF 38 ¶ 2. The Rutherford Plaintiffs,

on the other hand, assert that the total UM/UIM coverage could be as much as $800,000: $100,000

in coverage for each potential plaintiff (the Decedent’s estate, Jacqueline Rutherford, Curtis

Rutherford, Jr., and Fischbach) as to the underinsured Hayes vehicle; and another $100,000 in

coverage for each of the four potential plaintiffs as to the uninsured phantom vehicle. ECF 27-1



                                                   4
at 22-23. Fischbach takes the position that she is entitled to bring a wrongful death claim and to

recover against the UM/UIM policy pursuant to Md. Code Ann., Ins. Art., § 19-509(c)(2), and that

the Plaintiffs collectively should be allowed to recover the $100,000 policy limit for the Hayes

vehicle, and another $100,000 policy limit for the phantom vehicle, for a total of $200,000 before

deduction of the $50,000 Hayes/Progressive policy. ECF 26-1 at 6, 11 (“Fischbach is entitled to

underinsured motorist coverage for the negligence of Hayes and the disappearing driver.”). For the

reasons of contractual and statutory interpretation described below, this Court agrees with

Nationwide as to the total available UM/UIM coverage, and agrees with Fischbach that Maryland

law permits her to recover from the UM/UIM insurance proceeds.

       A. The Total UM/UIM Coverage Available Under the Policy is $100,000

                 1. The Policy Terms Were In Effect At The Time of the Accident

       The Rutherford Plaintiffs contend that only the binder documents executed by Mrs.

Rutherford on December 2, 2014, and not the remainder of the policy terms, constituted the

contract between the parties at the time of the accident. ECF 27-1 at 19-20. The parties agree that

Mrs. Rutherford appeared in person on December 2, 2014, executed the binder documents at 1:55

P.M., and tendered payment in cash to pay the first premium. See ECF 27-1 at 7. The deadly

accident occurred on December 3, 2014, before any formal written policy had been delivered to

Mrs. Rutherford.    The binder documents signed by Mrs. Rutherford, ECF 27-12, provide

“UNINSURED MOTORIST—BODILY INJURY 100/300,” and specifically state, “I hereby

acknowledge that all coverages, required and optional, available to me have been fully explained

. . . Any coverage that may be provided during the binder period is subject to all policy terms and

conditions, including exclusions and endorsements that may apply.” ECF 27-12 at 5.




                                                5
        The Rutherford Plaintiffs’ contention that the binder documents constituted a separate

contract not subject to the policy terms is unpersuasive, in light of the binder documents’ plain

language. Mrs. Rutherford acknowledged in writing that her coverage had been fully explained to

her, and agreed that the coverage would be subject to all policy terms and conditions, including

exclusions and endorsements. ECF 27-12 at 5. The fact that the formal written policy had not

been delivered does not transform the binder documents into broader coverage than that agreed to

by the parties, or entitle the Rutherford Plaintiffs to avail themselves of the benefits of the monetary

policy limits, without being subject to the other coverage limitations that were material terms of

the parties’ agreement. The written binder documents executed by Mrs. Rutherford evidence the

fact that the parties had in fact reached a meeting of the minds, and intended coverage to be

provided to her during the binder period, subject to all policy terms.2

        The Rutherford Plaintiffs’ argument that the phrase “subject to” is ambiguous lacks merit

in this context. The one case they cite as authority, Wilde v. Swanson, 314 Md. 80, 88-91 (1988),

is inapposite. See ECF 52 at 2 n.2. Wilde considered the ambiguity of the phrase “subject to,” but

as used in a venue statute. The general statute was “subject to” two more specific parts of the

statute, and a venue provision existed in both the general and specific sections. See id. at 91–92.

In that context, there were multiple potential interpretations of the phrase, leading to differing

results regarding alternative venues available to plaintiffs. Id. Here, in contrast, the plain language




2
 Neither party argues that coverage is unavailable because the parties had not yet reached a meeting of the
minds as of December 2, 2014. However, such a position could be the logical extension of the argument
that the Rutherford Plaintiffs propound. There is simply no support for the notion that the Rutherford
Plaintiffs reached an agreement allowing unfettered recovery of the dollar amounts set forth in the binder
documents, without implementing any of the remaining policy terms. If no meeting of the minds had
occurred prior to delivery of the written policy, there would be no coverage, which is not a result either
party urges in this case. See Creel v. Lilly, 354 Md. 77, 101 (1999) (“[T]o establish a contract the minds of
the parties must be in agreement as to its terms.”) (citations omitted); Pavel v. A.S. Johnson, 342 Md. 143,
162-63 (1996) (finding no contract formed where there was no meeting of the minds).

                                                     6
used in the binder documents is clear, and the Rutherford Plaintiffs do not proffer any plausible

definition of “subject to all policy terms and conditions, including exclusions and endorsements

that may apply” that might suggest that the binder documents could be considered to be a stand-

alone contract, independent of the rest of the policy terms. Accordingly, the policy terms and

conditions are appropriately considered in determining the scope of coverage during the binder

period, when the fatal accident occurred.

                 2. The Available Coverage Is Not Affected By The Number of Plaintiffs

       The Rutherford Plaintiffs, but not Fischbach, contend that the maximum insurance

coverage available under the policy should be multiplied by the number of Plaintiffs. See ECF 27-

1 at 11–12. In other words, in the Rutherford Plaintiffs’ view, if claims can be sustained by the

Decedent’s estate, Mrs. Rutherford, and Curtis Rutherford, Jr., there should be three $100,000

policies available, and if Fischbach is determined to be a viable plaintiff, there should be four

$100,000 policies available. See id. Nationwide counters that the policy limit, in total, is $100,000

for this accident, regardless of the number of Plaintiffs. ECF 37-1 at 6.

       The Rutherford policy states, “The limit shown for Uninsured Motorists – Bodily Injury

for any one person is for all covered damages, including all derivative claims, claimed by anyone

arising out of and due to bodily injury to one person as a result of one occurrence. The per-person

limit is the total amount available when one person sustains bodily injury, including death, as a

result of one occurrence.” ECF 27-10 at 39. The total amount available “for each occurrence” only

applies “when two or more persons sustain bodily injury, including death, as a result of one

occurrence,” and is therefore inapplicable here, because the Decedent sustained the sole injury. Id.

       Nothing about the policy language suggests that the $100,000 limit should be multiplied

by the number of claimants. In fact, the language is clear that the per-person $100,000 limit



                                                 7
represents “the total amount available” as a result of one occurrence. “[W]ords are to be given

their customary, normal meaning when insurance contracts are interpreted.” Howell v. Harleysville

Mutual Ins. Co., 305 Md. 435, 443 (1986).

        Contrary to the Rutherford Plaintiffs’ contention, the operative statute, Md. Code Ann.,

Insurance Article, § 19-509, does not mandate a different result. That statute expressly requires a

motor vehicle insurance policy to contain “coverage for damages, subject to the policy limits, that”

the insured is entitled to recover for his bodily injuries, and a surviving relative of the insured is

entitled to recover in a wrongful death claim, if the injury results from an accident with an

uninsured motor vehicle. Id. Once again, the Rutherford Plaintiffs attempt to divorce the monetary

limits of the Rutherford policy, or the $100,000 per person limit, from the terms of the policy

clarifying that $100,000 is the total amount available to pay all claims from a single occurrence.

The Rutherford Plaintiffs suggest that only the monetary “policy limits,” and not any other “policy

terms,” can be considered in determining the amount of UM/UIM coverage required under § 19-

509. Inherently, however, the “policy limits” cannot be ascertained without reference to the other

policy terms. For example, the “policy limits” stated in the Rutherford policy are $100,000 per

person and $300,000 per occurrence. The policy terms are essential to determine which of those

two monetary limits would apply in a particular factual situation. Thus, “policy limits” must be

determined by reference to the entirety of the policy, not just to dollar amounts viewed in isolation.3

        The Rutherford Plaintiffs also argue that § 19-509’s language requires the full limits of

coverage for each Plaintiff. This Court disagrees. The statute reads:

        In addition to any other coverage required by this subtitle, each motor vehicle
        liability insurance policy issued, sold, or delivered in the State after July 1, 1975,
        shall contain coverage for damages, subject to the policy limits, that:

3
  Also, Plaintiffs’ argument that only “policy limits,” but not “policy terms,” are applicable does not help
their position in this context, since the policy limit, on its face, is $100,000, not “at least $600,000,” as
Plaintiffs contend. ECF 27-1 at 3.

                                                     8
   (1) the insured is entitled to recover from the owner or operator of an uninsured motor
       vehicle because of bodily injuries sustained in a motor vehicle accident arising out
       of the ownership, maintenance, or use of the uninsured motor vehicle;
       and

   (2) a surviving relative of the insured, who is described in § 3-904 of the Courts Article,
       is entitled to recover from the owner or operator of an uninsured motor vehicle
       because the insured died as the result of a motor vehicle accident arising out of the
       ownership, maintenance, or use of the uninsured motor vehicle.


The process for interpreting statutory language, including that contained within the Insurance

Article, is well-established in Maryland:

       The cardinal rule of statutory interpretation is to ascertain and effectuate the intent
       of the Legislature. Statutory construction begins with the plain language of the
       statute, and ordinary, popular understanding of the English language dictates
       interpretation of its terminology. In construing the plain language, a court may
       neither add nor delete language so as to reflect an intent not evidenced in the plain
       and unambiguous language of the statute; nor may it construe the statute with forced
       or subtle interpretations that limit or extend its application. Statutory text should
       be read so that no word, clause, sentence or phrase is rendered superfluous or
       nugatory . . . It is also clear that we avoid a construction of the statute that is
       unreasonable, illogical, or inconsistent with common sense.


Stickley v. State Farm Fire & Cas. Co., 431 Md. 347, 358-59 (2013) (citations and quotations

omitted). Using that process and reviewing the plain language of § 19-509, it requires “coverage

for damages, subject to the policy limits” where there is a direct claim for bodily injury by an

insured, and a wrongful death claim by a surviving relative of an insured. The statute does not

require full policy limits coverage for each party with a potential claim, or provision of coverage

that would, in total, exceed the policy limits.

       The legislative intent supports the notion that the legislature sought to place plaintiffs in

the same position they would find themselves in had the at-fault driver had liability coverage equal

to their own. See Woznicki v. Geico General Ins. Co., 443 Md. 93, 110 (2015) (quoting Kritsings

v. State Farm Mut. Auto. Ins. Co., 189 Md. App. 367, 375 (2009)) (“The effect [of the UM statute]

                                                  9
[i]s to provide an injured insured with compensation equal to that which would have been available

had the tortfeasor carried liability insurance in an amount equal to the amount of the injured

insured’s UM coverage.”); see also Nickolson v. Nationwide Mut. Ins. Co., No. CIV. A. -99C-11-

007, 2001 WL 985099, *6 (Del. Super. Ct. Aug. 22, 2001) (noting that § 19-509(c)(2) was passed

in response to a court ruling in Globe Amer. Cas. Co. v. Chung, 76 Md. App. 524 (1988), holding

that the prior version of § 19-509 did not require UM/UIM policies to provide coverage for

wrongful death claims). Here, Plaintiffs attempt to leverage the statute to be placed in a superior

position. But the legislative history does not suggest an intent to multiply policy limits to provide

full insurance coverage for each potential plaintiff’s wrongful death claim; rather, the statute

provides standing for plaintiffs to assert wrongful death claims within the limits of UM/UIM

policies. See, e.g. Erie Ins. Exchange v. Heffernan, 399 Md. 598, 612 (2007) (“The purpose of the

uninsured motorist statute is to provide minimum protection for individuals injured by uninsured

motorists.”) (emphasis added). The statute provides a floor and a mechanism for some recovery

in the wrongful death context, but does not provide a way to expand the scope of coverage beyond

the insured’s contractual limits.

       The Rutherford Plaintiffs cite no cases interpreting § 19-509 in the way they suggest, and

the sole out-of-district case they cite is unpersuasive. In Wood v. Shepard, 526 N.E.2d 1089 (Ohio

1988), the Supreme Court of Ohio interpreted that state’s underinsured motorist statute to indicate

that “each survivor has a separate claim and that all the separate claims may not be combined and

limited to the single person limit of liability in the insured’s underinsured motorist provision.” Id.

at 1091. First, the language of the Ohio statute differed from that in § 19-509. Compare Wood,

526 N.E.2d at 1091-92 with § 19-509. Second, Ohio superseded its underinsured motorist statute,

in response to Wood and its progeny, to specify that liability insurance policy limits were not to be



                                                 10
multiplied in wrongful death or other automobile tort cases. See Stewart v. State Auto. Mut. Ins.

Co., 1999 WL 795680, at *4 (Ohio Ct. App. Oct. 7, 1999) (recounting the amendment of the Ohio

statute to clarify that all claims pursuant to a UM/UIM policy from one person’s injury constitute

a single claim for coverage purposes).

       Thus, evaluating the plain language of § 19-509, and considering the lack of any binding

or persuasive authority suggesting a different outcome, this Court finds no basis to permit

multiplication of the policy limits by the number of plaintiffs or claims.

                 3. The Available Coverage Is Not Affected By The Number of Tortfeasors

       The Rutherford Plaintiffs and Fischbach contend that there are two tortfeasors in this case,

Hayes and the driver of the phantom vehicle, and thus that there should be $100,000 coverage for

each “occurrence,” which they define as a cause of the injury to the Decedent. See, e.g., ECF 27-

1 at 14–19. This Court agrees with Nationwide that, although there are two tortfeasors, there is a

single occurrence and a single cause of the injury to the Decedent, and coverage is therefore limited

to the total amount available for a single occurrence, regardless of the number of negligent parties.

       The term “occurrence” is not defined in the policy. Thus, this Court must determine

whether the absence of a definition renders the policy ambiguous. See Aetna Casualty & Surety

Co. v. Brethren Mut. Ins. Co., 38 Md. App. 197, 205 (1977) (failing to define “farming” in a policy

created ambiguity). To ascertain the meaning of a term in an insurance policy, the Court considers

“not what the insurer intended its words to mean, but what a reasonably prudent person applying

for insurance would have understood them to mean. The criterion is ambiguity “from the

standpoint of a layman, not from that of a lawyer.” Id.; see also C&H Plumbing and Heating, Inc.

v. Employers Mutual Casualty Co., 264 Md. 510, 515 (1972) (citations omitted). The Maryland

Court of Appeals has determined, in a prior case, that “occurrence” is ambiguous in the insurance



                                                 11
context, because dictionaries contain different definitions of the term. St. Paul Fire & Marine Ins.

Co. v. Pryseski, 292 Md. 187, 196–98 (1981). This Court agrees that “occurrence” is ambiguous

since it is not defined in the policy. Where language is ambiguous, the Court can look to extrinsic

evidence to determine the parties’ intent.4 Connors v. Govt. Employees Ins. Co., 442 Md. 466,

480-81 (2015) (explaining that courts interpret the language of an insurance policy with the same

principles and rules of construction that are used to interpret other contracts). Here, looking to

extrinsic evidence to resolve the ambiguity, a prominent insurance treatise states, “An occurrence

is any event that gives rise to liability for the assured under the insurance contract. The occurrence

includes all of the logically related actions and events that result from the initial occurrence, as

well as the damages that result.”          Bouvier, John, and Francis Rawle, BOUVIER’S LAW

DICTIONARY AND CONCISE ENCYCLOPEDIA. BUFFALO, N.Y.: W.S. HEIN (1984).

        The Rutherford Plaintiffs and Fischbach argue that there were two occurrences in this case:

(1) the phantom vehicle’s decision to race Hayes; and (2) Hayes striking the Decedent’s vehicle.

See ECF 27-1 at 14 (separating the “speed contest” between the green Mustang and Mr. Hayes’

vehicle from Mr. Hayes losing control of his vehicle). Assuming the facts as alleged in Plaintiffs’

complaint for the purposes of this motion, this Court agrees that the driver of the phantom vehicle,

if identified, would be liable for his/her negligence in causing the accident, but disagrees that the

involvement of the phantom vehicle constitutes a separate occurrence causing injury to the

Decedent. This case involves a single accident and a single injury to the Decedent, proximately

caused by the race and the resulting impact between Hayes’s Mustang and the Decedent’s car. The




4
 Under Maryland law, a court only construes a policy against the insurer, as the drafter, where the court
cannot ascertain the intent of the parties after examination of extrinsic evidence. Connors, 442 Md. at
483.

                                                    12
phantom vehicle’s action participating in the race contributed to the injury the Decedent sustained

in that occurrence, but did not cause a separate occurrence.

       Plaintiffs cite CSX Transp., Inc. v. Continental Ins. Co., 343 Md. 216, 221 (1996), for the

proposition that the “cause” test is used to determine the number of occurrences. ECF 27-1 at 14.

That case involved present and former railroad employees who sued the railroad, alleging that they

suffered noise-induced hearing loss in the course of their employment. Id. at 221-22. CSX had a

self-insured retention limit for each occurrence, and accordingly argued that all claims resulted

from two common causes: the policyholder railroads’ failure to provide their employees with any

hearing protection and the failure to mandate system-wide hearing protection. See id. at 221. Since

all claims resulted from these two common causes, CSX contended that the claims filed constituted

a single occurrence, i.e., exposure to hazardous noise levels. Id. at 221. The insurance company

argued that individual incidents, involving thousands of employees over many years, gave rise to

the employees’ hearing loss, and constituted individual occurrences. Id. At trial, the jury found a

minimum of 20,235 separate occurrences in the case, id. at 229, and the railroad appealed. The

Court determined that an occurrence is an event that “results in personal injury or property damage

or such injury or damage arises out of an occurrence.” Id. at 235 (indicating that the parties also

agreed to the “causes of injury” standard). In dicta, the Court suggested that “common cause” is

not synonymous with “proximate cause,” and upheld the jury’s verdict that there had been multiple

occurrences leading to the employees’ injuries. Id. at 248.

        Here, applying the “causes of injury” standard propounded by Plaintiffs, there is a single

insured Decedent who sustained injuries from the impact of a single automobile in the course of

an ongoing race. There were two drivers who were involved in the cause of death (specifically the

street race), and who could have been sued for negligence had the phantom driver been identified,



                                                13
but that does not signify that the actions of the two cars constituted two separate occurrences for

the purposes of interpreting the insurance policy. Plaintiffs erroneously conflate the number of

potential tortfeasors involved in an accident with the number of causes of death or bodily injury.

Taken to its logical extension, if the street race had involved a dozen uninsured or underinsured

cars, and only one car made contact with the Decedent’s, under Plaintiffs’ contention they would

be entitled to recover twelve times the policy limits for the single accident. A definition of

“occurrence” incorporating the number of tortfeasors contravenes the notion that one occurrence

is one event, along with its “logically related actions and events.” See Bouvier’s Law Dictionary;

see also Johnson v. Nationwide Mut. Ins. Co., 388 Md. 82, 89 (2005) (“We will avoid constructions

that are illogical, unreasonable, or inconsistent with common sense.”).

       The Rutherford Plaintiffs cite another Ohio case, Sarrough v. Budzar, 38 N.E.3d 921, 932

(Ohio Ct. App. 2015) for the proposition that the “proximate cause” standard should apply to

determine the meaning of “occurrence.” In Sarrough, on an icy day, one driver (Meadows) lost

control of her car and spun out, causing a multi-car accident. Id. at 923. Meadows was hit from

behind by one vehicle and, once on the other side of the highway, a second vehicle struck her. Id

The decedent swerved her car to avoid that accident, and also lost control on the ice, spinning out

of control and coming to a stop sideways on the roadway. Id. Then, moments later, a separate

driver (Budzar) crashed into the decedent’s car, resulting in her death. Id. at 924. Looking at those

facts, the Ohio court decided that “if we were to apply the causation approach to the facts here, we

would find that there is more than one alleged cause of [the decedent’s] fatal injuries and thus,

more than one potential ‘accident’ for liability limits purposes. Here the alleged causes of [the

decedent’s] injuries were separate acts of negligent conduct by Meadows and Budzar.” Id. at 933.

Accordingly, the Sarrough court upheld the trial court’s determination that the policy provided the



                                                 14
full limits of UM/UIM coverage for each of the two accidents in the case, or a total of twice the

policy limits in coverage. Id. at 944. The reasoning in Sarrough illustrates why only the policy

limits, without multiplication, provide the correct amount of coverage in this case. In the instant

case, there is only one act of negligent conduct by two drivers (the race), only one potential

“accident” for liability limits purposes, and only one alleged proximate cause of the Decedent’s

injury, i.e., the impact with Hayes’s Mustang. Although more than one driver might be legally

responsible for that single cause, it was one accident and one occurrence.

       Finally, Plaintiffs cite to a case permitting recovery against phantom drivers, even without

any contact between the phantom vehicle and a plaintiff’s vehicle. See, e.g. State Farm v. MAIF,

277 Md. 602, 605 (1976) (finding that Maryland’s UM/UIM statute requires coverage in a non-

impact accident caused by a phantom driver). That case is inapposite. Where the phantom driver

is the proximate cause of an injury to a plaintiff, the plaintiff can recover under a UM/UIM policy.

See id. at 605 (“State Farm’s limitation of coverage to instances of physical impact between the

insured and the phantom vehicle plainly violates the legislative mandate of § 541(c)”). State Farm

does not suggest, though, that in a case involving a race between a phantom and a known driver,

where only the known driver collides with the injured party, the actions of the phantom driver

constitute a separate occurrence. Indeed, the plaintiff in State Farm did not identify multiple

tortfeasors, and the court did not address policy “occurrences” in any form. Similarly, the decision

in Kres v. Md. Auto. Ins. Fund, 273 Md. 289 (1974), does not support Plaintiffs’ contention. Kres

establishes that in the context of a street race, a plaintiff can recover under a UM/UIM policy for

the actions of a negligent phantom driver. Id. In other words, that racing driver is a tortfeasor.

Kres does not support the position that plaintiffs are entitled to treat the actions of the phantom




                                                15
driver and those of the known driver, participating in a single street race, as separate occurrences

under the UM/UIM policy.

         Ultimately, Plaintiffs have not provided a legal authority or viable definition of

“occurrence” to warrant deviation from the definition in Bouvier’s Law Dictionary.

         B. Fischbach Can Recover Against the UM/UIM Policy Proceeds

         The Decedent’s mother, Fischbach, is an appropriate plaintiff in a wrongful death action in

Maryland, seeking compensation for the death of her child. See Md. Code Ann., Cts. & Jud. Proc.,

§ 3-904(a)(1). Md. Ann. Code, Ins., § 19-509, gives wrongful death plaintiffs standing to recover

against UM/UIM policies. Specifically, § 19-509 requires motor vehicle liability insurance policies

to contain coverage that “a surviving relative of the insured, who is described in § 3-904 of the

Courts Article, is entitled to recover from the owner or operator of an uninsured motor vehicle

because the insured died as the result of a motor vehicle accident arising out of the ownership,

maintenance, or use of the uninsured motor vehicle.” Id. § 19-509(c)(2). That provision thus

permits recovery under a UM/UIM policy for relatives who would be entitled to bring a wrongful

death action under Maryland law, including “the wife, husband, parent, and child of the deceased

person.” Md. Code Ann., Cts. & Jud. Proc., § 3-904(a)(1). All parties agree that Fischbach is not

a named insured under the Nationwide policy. However, by statute, she can avail herself of the

Decedent’s UM/UIM coverage as his parent.

         The case Nationwide cites as a “similar situation” justifying denial of Fischbach’s claim is

in fact readily distinguishable.5 ECF 49 at 16. In Johnson v. Nationwide Mutual Insurance


5
  Nationwide also states, in a cursory fashion, that “Fischbach’s presence in the Rutherford household was neither
continuous nor significant.” ECF 49 at 16. In the case Nationwide cites, Mundey v. Erie Ins. Group, 396 Md. 656
(2007), the plaintiff was seriously injured in a car accident, and attempted to obtain coverage for his injuries under
his parents’ policy. Id. at 659. However, the Court concluded that he was not an “insured” within the meaning of
§ 19-509(c)(1) since he did not reside with his parents at the time of the accident. Id. at 672–73. Here, by contrast,
there is no dispute that Fischbach is a “surviving relative of the insured” within the language of § 19-509(c)(2).

                                                         16
Company, 388 Md. 82 (2005), a minor sought to recover uninsured motorist benefits, under his

mother’s insurance policy, for the death of his father in an automobile accident. The minor’s father

was not a named insured under the policy, was not married to the insured, and did not live with

the insured. Id. at 86. Thus, the question before the Court was “whether § 19–509 of the Insurance

Article requires an insurer to provide uninsured motorist coverage for the wrongful death of a

person who was not an insured under the policy.” Id. at 86. The Court concluded that an insurer

had no such duty. Id. Here, by contrast, UM/UIM coverage is provided for the wrongful death of

the Decedent as a named insured under the Rutherford policy, and Johnson is therefore inapposite.

The Decedent’s surviving relatives, as defined in § 3-904 of the Courts Article to include his

mother, can recover his UM/UIM benefits following his wrongful death. The amount each Plaintiff

can recover from any judgment will be determined by the jury. See Md. Code Ann., Cts. & Jud.

Proc. § 3-904(c)(2) (“[T]he amount recovered shall be divided among the beneficiaries in shares

directed by the verdict.”) (citing Md. Code Ann., Cts. & Jud. Proc., § 11-108(d)(2)).




                                                17
                                        CONCLUSION

       For the reasons set forth above, Nationwide’s cross-Motion for summary judgment as to

the Rutherford Plaintiffs, ECF 37, will be granted, Plaintiff Fischbach’s Motion, ECF 26, and

Nationwide’s cross-Motion as to Fischbach, ECF 38, will be granted in part and denied in part,

and the Rutherford Plaintiffs’ Motion, ECF 27, will be denied. The Court will issue a declaratory

judgment that the Plaintiffs are limited to total coverage in the amount of $100,000, for all

Plaintiffs, under the UM/UIM policy, before any applicable offsets for amounts recovered under

the Hayes/Progressive policy, and that Plaintiff Fischbach is entitled to coverage under the

UM/UIM policy, as specified in § 19-509. A separate Order follows.



   Dated: December 5, 2019                                        /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                               18
